 
EXHIBIT 10.1
 
MERGER AND REORGANIZATION AGREEMENT


BY AND AMONG


AMERICAN ETHANOL, INC.,
A NEVADA CORPORATION,


CLIFFORD BRADLEY AND BOB KEARNS,


AND


RENEWABLE TECHNOLOGY CORPORATION,
A DELAWARE CORPORATION


 
 

--------------------------------------------------------------------------------

 
 

1.   Definitions.     1   2.   Plan of Reorganization.     5   3.   Terms of
Merger.     5   4.   Exchange of Certificates.     7   5.   Representations and
Warranties of RTC.     9   6.   Representations and Warranties of AE.     12  
7.   Closing.     13   8.   Actions Prior to Closing.     13   9.   Conditions
Precedent to the Obligations of RTC.     14   10.   Conditions Precedent to the
Obligations of AE.     15   11.   Survival and Indemnification.     16   12.  
Nature of Representations.     16   13.   Documents at Closing.     16   14.  
Finder's Fees.     17   15.   Post-Closing Covenants.     17   16.  
Miscellaneous.     18  

 

Exhibit A Certificate of Merger   Exhibit B Merger Milestones and AE Earnout
Shares   Exhibit C Consulting Agreement with MMP   Exhibit D   RTC Technology
Assignment Agreement to RTC   Exhibit E  EET Technology Assignment Agreement to
EEI   Exhibit F  Shareholders Agreement   Exhibit G   Indemnification Provisions
  Exhibit H  Escrow Agreement  

                                                                                                                                   

 
 

--------------------------------------------------------------------------------

 
 
This Agreement and Plan of Reorganization (hereinafter this "Agreement") is
entered into on this 28 day of February, 2007, by and among American Ethanol,
Inc., a Nevada corporation (hereinafter "AE") on one hand; and Renewable
Technology Corporation, a Delaware corporation (hereinafter "RTC"); Clifford
Bradley and Bob Kearns (hereinafter, Clifford Bradley and Bob Kearns shall be
known collectively as the "Minority Stockholders"), on the other hand.
 
RECITALS
 
WHEREAS the Minority Shareholders collectively own 100% of the outstanding
capital stock of RTC;
 
WHEREAS, RTC is a holding company whose sole asset are 49% of the outstanding
shares of Energy Enzyme, Inc. (“EEI”), a Delaware corporation.
 
WHEREAS, upon the completion of either of the Merger Milestones (defined on
Exhibit B attached hereto), AE desires to acquire, as a wholly-owned subsidiary
via the merger with RTC, and to issue shares of AE restricted common stock to
the stockholders of RTC upon the terms and conditions set forth herein.  At the
consummation of the Merger (defined below), and subject to the terms and
conditions herein, RTC shall be merged with and into AE, whereupon AE shall be
the surviving corporation of said Merger (AE is sometimes hereinafter referred
to as the "Surviving Corporation") and EEI shall thereby become a wholly-owned
subsidiary of AE (RTC is sometimes hereinafter referred to as the "Constituent
Corporation").
 
WHEREAS, the boards of directors of AE and RTC, respectively, deem it advisable
and in the best interests of such corporations and their respective stockholders
that RTC merge with and into AE pursuant to this Agreement and the Delaware
Certificate of Merger (in the form attached hereto as Exhibit A) and pursuant to
applicable provisions of law (such transaction hereafter referred to as the
"Merger").
 
WHEREAS, RTC has an authorized capitalization consisting of 1,000 shares of
$0.001 par value common stock, of which 1,000 shares shall be issued and
outstanding and owned by AE as of the Closing of the Merger;
 
WHEREAS, the Minority Stockholders beneficially own 1,000 shares of common stock
of RTC (totaling 100% of the total fully diluted outstanding shares of RTC) and
its board of directors and stockholders deem it advisable and in the best
interests of the Minority Stockholders to bring about the Merger on the terms
and conditions described herein;
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and covenants herein contained and intending to be
legally bound hereby, the Parties hereby respectively enter into an agreement,
for which the sufficiency of which considerations is hereby acknowledged as
follows:
 
AGREEMENT
 
1. Definitions.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
 
1

--------------------------------------------------------------------------------

 
 
“AE Closing Shares” has the meaning provided in Article 3 hereof.
 
“AE Earnout Shares” has the meaning provided in Article 3 hereof.
 
“Affiliates” means with respect to any Person (first Person): (a) each other
Person that controls, is controlled by, or is under common control with, such
Person; (b) each other Person that holds a Material Interest in such Person; (c)
each other Person that serves as a director, officer, general partner, executor
or trustee of such first Person (or in a similar capacity); (d) each other
Person in which such first Person holds a Material Interest; and (e) each other
Person with respect to which such Person serves as a general partner or a
trustee (or in a similar capacity).  For purposes of this definition “Material
Interest” means direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of (i) voting
securities, or other voting interests, representing at least 10% of the
outstanding voting power of an entity, or (ii) equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in an entity.
 
“Agreement” is defined in the preamble hereto.
 
“Closing” has the meaning provided in Article 7.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 “Contract” means any agreement, contract, license, lease, instrument, note,
bond, mortgage, indenture, guarantee or other legally binding commitment or
obligation, whether oral or written.
 
“DGCL” means the Delaware General Corporate Law.
 
“Earnout Milestones” have the meaning provided on Exhibit B, attached hereto.
 
“Earnout Period" shall mean the five (5) year period beginning on the date of
this agreement first listed above and expiring on the day immediately prior to
the five (5) year anniversary of the date of this Agreement.
 
“Effective Time” has the meaning provided in Article 7.
 
"Encumbrance" means, with respect to any Person, any mortgage, deed of trust,
pledge, lien, security interest, charge, claim or other security arrangement of
any nature whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not an Encumbrance is created or exists at the time of the filing).
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles in the United States.
 
 
2

--------------------------------------------------------------------------------

 
 
“AE Disclosure Documents” means all documents provided by AE to RTC prior to the
Effective Time.
 
“AE Stock” means the common stock, par value $0.01 per share, of AE.
 
“Governmental Entity” means any nation, state, municipality and any federal,
state, local, foreign, provincial or supranational court or governmental agency,
authority, instrumentality or regulatory body.
 
"Indebtedness" means indebtedness for borrowed money or the equivalent or
represented by notes, bonds or other similar instruments or letters of credit
(or reimbursement agreements in respect thereof) or representing the balance
deferred and unpaid of the purchase price of any property (other than trade
payables constituting current liabilities and personal property leases), and
including without limitation capital lease obligations, including all accrued
and unpaid interest thereon, and applicable prepayment, breakage or other
premiums, fees or penalties and the costs of discharging such indebtedness, all
as determined in accordance with GAAP.
 
“Indemnification Provisions,” means the indemnification provisions as provided
in Exhibit G, attached hereto
 
“Legal Requirement” shall mean any federal, state, local, provincial, foreign,
international, multinational or other statute, law, treaty, rule, regulation,
guideline, administrative order, directives, ordinance, constitution or
principle of common law (or any interpretation thereof by a Governmental
Entity).
 
“NRS” means the Nevada Revised Statutes.
 
“Merger” is defined in the recitals hereto.
 
“Merger Milestones” have the meaning provided on Exhibit B, attached hereto.
 
“Merger Consideration” has the meaning provided in Article 3 hereof.
 
“Party” or “Parties” means either, or collectively, AE or RTC.
 
“Person” means any individual and any corporation, partnership, limited
liability company, firm, trust, or other business entity and any Governmental
Entity.
 
“Rights” means warrants, options, rights, convertible securities and other
arrangements or commitments which obligate an entity to issue or dispose of any
of its capital stock, and stock appreciation rights, performance units and other
similar stock-based rights whether they obligate the issuer thereof to issue
stock or other securities or to pay cash.
 
“SEC” means the US Securities and Exchange Commission.
 
“SEC Documents” means all forms, reports and documents filed, or required to be
filed, by the Surviving Corporation pursuant to the Securities Laws.
 
 
3

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Laws” means the Securities Act; the Exchange Act; the Investment
Company Act of 1940, as amended; the Investment Advisers Act of 1940, as
amended; the Trust Indenture Act of 1939, as amended; the rules and regulations
of the Securities and Exchange Commission promulgated thereunder; and the blue
sky and other Legal Requirements of any state that are applicable to the
purchase and sale of securities generally.
 
“Stockholders” means all Persons who hold issued and outstanding shares of RTC
Stock as of the Effective Time.
 
“Subsidiary” or “Subsidiaries” means with respect to any party, any corporation,
company, partnership or other organization, whether incorporated or
unincorporated, which is consolidated with such party for financial reporting
purposes.
 
 “Tax,” or collectively, “Taxes” means all taxes, however denominated, including
any interest, penalties, criminal sanctions or additions to tax (including,
without limitation, any underpayment penalties for insufficient estimated tax
payments) or other additional amounts that may become payable in respect thereof
(or in respect of a failure to file any Tax Return when and as required),
imposed by any Governmental Entity, which taxes shall include, without limiting
the generality of the foregoing, all income taxes, payroll and employment taxes,
withholding taxes (including withholding taxes in connection with amounts paid
or owing to any employee, independent contractor, creditor, stockholder or other
person or entity), unemployment insurance taxes, social security (or similar)
taxes, sales and use taxes, excise taxes, franchise taxes, gross receipts taxes,
occupation taxes, real and personal property taxes, stamp taxes, value added
taxes, transfer taxes, profits or windfall profits taxes, licenses in the nature
of taxes, estimated taxes, severance taxes, duties (custom and others), workers’
compensation taxes, premium taxes, environmental taxes (including taxes under
Section 59A of the Code), disability taxes, registration taxes, alternative or
add-on minimum taxes, estimated taxes, and other fees, assessments, charges or
obligations of the same or of a similar nature.
 
“Tax Return,” or collectively, “Tax Returns” means all returns, reports,
estimates, information statements or other written submissions, and any
schedules or attachments thereto, required or permitted to be filed pursuant to
Legal Requirements of any Governmental Entity Tax authority, including but not
limited to, original returns and filings, amended returns, claims for refunds,
information returns, ruling requests, administrative or judicial filings,
accounting method change requests, responses to revenue agents’ reports
(federal, state or local) and settlement documents.
 
“Transaction Documents” has the meaning provided in Article 8 hereof.
 
“Transaction Expenses” means all fees, costs, expenses and disbursements,
incurred by the Minority Stockholders, AE, or RTC in connection with the
transactions contemplated by this Agreement, the Merger and the other agreements
referenced or provided for herein, including, without limitation: (a) the fees
and expenses of any legal counsel retained by AE or RTC; (b) the fees and
expenses of any accountants; (c) any fees and expenses of any other counsel,
accountants, financial advisors or other similar professionals with respect to
services rendered to RTC or AE in connection with the transactions contemplated
by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“RTC Stock” means the common stock, $0.001 par value per share, of RTC.
 
In addition, the following terms shall be interpreted as set forth below:
 
(a)  The words “hereof,” “herein,” “hereby” and “hereunder” and/or words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provisions of this Agreement.
 
(b)  Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice-versa.
 
(c)  References to the “Knowledge” of an entity shall refer to the actual
personal knowledge of the directors and officers of the entity, and the
knowledge of any fact or matter which any person would have following inquiries
of those employees and directors or former employees and directors of the entity
of whom such persons would reasonably believe would have actual knowledge of
such matters presented.
 
(d)  References to an “Exhibit” or to a “Schedule” are, unless otherwise
specified, to one of the Exhibits or Schedules attached to or referenced in this
Agreement. The reference to an “Article” or “Section” is, unless otherwise
specified, to one of the Articles or Sections of this Agreement.
 
2. Plan of Reorganization.
 
The parties to this Agreement do hereby agree that RTC shall be merged with and
into AE, with AE serving as the Surviving Corporation, upon the terms and
conditions set forth herein and in accordance with the provisions of the NRS and
DGCL.  It is the intention of the Parties that this transaction shall qualify as
a tax-free reorganization under Section 368(a)(2)(E) of the Internal Revenue
Code of 1986, as amended, and related sections thereunder.
 
3. Terms of Merger.
 
In accordance with the provisions of this Agreement and the requirements of
applicable law, RTC shall be merged with and into AE as of the Effective Time
(the terms "Closing" and "Effective Time" are defined in Article 7 hereof).  AE
shall be the Surviving Corporation and the separate existence of RTC shall cease
when the Merger shall become effective.  Consummation of the Merger shall be
upon the following terms and subject to the conditions set forth herein:
 
(a) Corporate Existence.
 
(1) As of the Effective Time: (i) the Surviving Corporation shall continue its
corporate existence as a Nevada corporation and it shall thereupon and
thereafter possess all rights, privileges, powers, franchises and property
(real, personal and mixed) of RTC; (ii) any debts due to either of RTC, on
whatever account, any causes of action and any other things belonging to RTC
shall be taken and deemed to be transferred to and shall be vested in the
Surviving Corporation by virtue of the Merger without further act or deed; and
(iii) any rights of creditors and any liens, if any, upon any property of RTC
shall be preserved unimpaired, limited in lien to the property affected by such
liens immediately prior to the Effective Time, and any debts, liabilities and
duties of RTC shall thenceforth attach to the Surviving Corporation.
 
 
5

--------------------------------------------------------------------------------

 
 
(2) As of the Effective Time: (i) the Certificate of Incorporation and the
By-laws of AE, as existing immediately prior to the Effective Time, shall be and
remain the Certificate of Incorporation and By-laws of the Surviving
Corporation; (ii) the members of the Board of Directors of RTC holding office
immediately prior to the Effective Time shall resign and not remain as the
members of the Board of Directors of the Surviving Corporation; and (iii) until
the Board of Directors of the Surviving Corporation shall otherwise determine,
all persons who hold offices of the Surviving Corporation at the Effective Time
shall continue to hold the same offices of the Surviving Corporation.
 
(b) Events Occurring Immediately Prior to the Effective Time.  Immediately prior
to the Merger becoming effective, on the day of such effectiveness:
 
(1) AE shall consummate the Merger under Section 251 of the DGCL by filing a
Delaware Certificate of Merger between RTC and AE with the Secretary of State;
and
 
(2) AE shall consummate the Merger under Section 92A of the NRS by filing the
Articles of Merger with the Nevada Secretary of State.
 
(c) Conversion of Securities.
 
As of the Effective Time and without any action on the part of AE, RTC or the
holders of any of the securities of any of these corporations, each of the
following shall occur:
 
(1) All shares of RTC Stock issued and outstanding immediately prior to the
Effective Time, other than any shares of RTC Stock to be canceled pursuant to
Section 3(c)(2), and the holders shall have right to receive the Merger
Consideration (as defined below) in accordance with the terms hereof.  All such
shares of RTC Stock shall no longer be outstanding and shall automatically be
canceled and shall cease to exist, and each certificate previously evidencing
any such shares shall thereafter represent the right to receive, upon the
surrender of such certificate in accordance with the provisions of Article 4
hereof, certificates evidencing such number of shares of AE Stock, respectively,
into which such shares of RTC Stock were converted.  No fractional shares of AE
Stock will be issued in the Merger.  The holders of such certificates previously
evidencing shares of RTC Stock outstanding immediately prior to the Effective
Time shall cease to have any rights with respect to such shares of RTC Stock,
except as expressly otherwise provided herein or by law; and
 
(2) Any shares of RTC capital stock held in the treasury of RTC immediately
prior to the Effective Time shall automatically be canceled and extinguished
without any conversion thereof and no payment shall be made with respect
thereto.
 
(d) Merger Consideration; Earnout.  The term “Merger Consideration” shall mean
(i) that number of restricted shares of AE Stock applicable for achievement of
the Merger Milestone giving rise to the Closing, as specified on Exhibit B (the
“AE Closing Shares”), and (ii) the right to receive that number of shares of AE
Stock applicable upon achievement of each Earnout Milestone during the Earnout
Period, as specified on Exhibit B (the “AE Earnout Shares”).
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Payment of Merger Consideration.  The AE Closing Shares shall be delivered
within 30 days after on the Closing Date, and (ii) the AE Earnout Shares shall
be delivered within thirty (30) days after the applicable Earnout Milestone is
achieved as set forth on Exhibit B.
 
(f) No Other Rights.  Upon consummation of the Merger, until surrendered to the
Surviving Corporation, each certificate for shares of RTC stock which
immediately prior to the Effective Time represented outstanding shares shall
represent solely the right to receive the Merger Consideration relating thereto
at and after the Effective Time.
 
4. Exchange of Certificates.
 
(a) Escrow Agent.  Crone Rozynko, LLP shall act as the exchange and escrow agent
(the “Escrow Agent”) in the Merger, pursuant to the terms and condition of the
Escrow Agreement, attached hereto as Exhibit H.
 
(b) Earnout Share Fund.  Promptly at the Effective Time, AE shall make available
to the Escrow Agent for exchange in accordance with this Article 4, the AE
Earnout Shares  (such shares of AE Stock, are hereinafter referred to as the
“Earnout Share Fund”) issuable pursuant to Article 3 in exchange for outstanding
shares of RTC Stock.
 
(c) Exchange Procedures.  Promptly after the Effective Time, AE shall instruct
the Escrow Agent to mail to each holder of record of a certificate or
certificates (“Certificates”) which, immediately prior to the Effective Time,
represented all outstanding shares of RTC Stock whose shares were converted into
the right to receive shares of AE Stock pursuant to Article 3: (i) a letter of
transmittal in customary form (that shall specify that delivery shall be
effected, and risk of loss and title to the Certificates shall pass, only upon
proper delivery of the Certificates to the Escrow Agent and shall contain such
other provisions as AE may reasonably specify); and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for certificates
representing shares of AE Stock.  Upon surrender of Certificates for
cancellation to the Escrow Agent, together with such letter of transmittal duly
completed and validly executed in accordance with the instructions thereto, and
such other documents as may reasonably be required by the Escrow Agent, the
holders of such Certificates shall be entitled to receive in exchange therefore
certificates representing the number of whole shares of AE Stock (after
aggregating all Certificates surrendered by such holder) into which such holder
is entitled pursuant to Article 3 and any dividends or distributions payable
pursuant to Section 4(d).  The Certificates so surrendered shall forthwith be
canceled.  Until so surrendered, outstanding Certificates will be deemed from
and after the Effective Time, for all corporate purposes, to evidence only the
ownership of the number of full shares of AE Stock into which such shares of RTC
Stock shall have been so converted and any dividends or distributions payable
pursuant to Section 4(d). No interest will be paid or accrued on any unpaid
dividends or distributions payable to holders of Certificates.  In the event of
a transfer of ownership of shares of RTC Stock that is not registered in the
transfer records of a RTC, a certificate representing the proper number of
shares of AE Stock may be issued to a transferee if the Certificate representing
such shares of RTC Stock is presented to the Escrow Agent, accompanied by all
documents required to evidence and effect such transfer and by evidence that any
applicable stock transfer taxes have been paid.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Distributions With Respect to AE Earnout Shares. No dividends or other
distributions declared or made after the date of this Agreement with respect to
AE Stock with a record date after the Effective Time will be paid to the holders
of any RTC Certificates with respect to the shares of AE Stock represented
thereby until the holders of record of such Certificates shall surrender such
Certificates under the terms of the “Escrow Agreement,” attached hereto as
Exhibit H.  Subject to applicable law, following surrender of any such
Certificates, the Escrow Agent shall deliver to the record holders thereof,
without interest: (i) promptly after such surrender the amount of dividends or
other distributions with a record date after the Effective Time heretofore paid
with respect to such whole shares of AE Stock; and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time but prior to surrender and a payment date occurring
after surrender, payable with respect to such whole shares of AE Stock.
 
(e) Required Withholding.  Each of the Escrow Agent and AE as the Surviving
Corporation shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable pursuant to this Agreement to any holder or
former holder of RTC Stock such amounts as may be required to be deducted or
withheld therefrom under the Code or under any provision of state, local or
foreign tax law or under any other applicable Legal Requirement.  To the extent
such amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.
 
(f) Lost, Stolen or Destroyed Certificates.  In the event that any Certificates
shall have been lost, stolen or destroyed, the Escrow Agent shall issue in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, certificates representing the
shares of AE Stock into which the shares of RTC Stock represented by such
Certificates were converted pursuant to Article 3 and any dividends or
distributions payable pursuant to Section 4(d); provided, however, that AE may,
in its discretion and as a condition precedent to the issuance of such
certificates representing shares of AE Stock, cash and other distributions,
require the owner of such lost, stolen or destroyed Certificates to deliver a
bond in such sum as it may reasonably direct as indemnity against any claim that
may be made against AE, the Surviving Corporation or the Escrow Agent with
respect to the Certificates alleged to have been lost, stolen or destroyed.
 
(g) No Liability.  Notwithstanding anything to the contrary in this Article 4,
neither the Escrow Agent, AE, RTC, the Surviving Corporation nor any party
hereto shall be liable to a holder of shares of AE Stock or RTC Stock for any
amount properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.
 
(h) No Further Ownership Rights in RTC Stock.  All shares of AE Stock issued in
accordance with the terms shall be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of RTC Stock. There shall
be no further registration of transfers on the records of the Surviving
Corporation of shares of RTC Stock that were outstanding immediately prior to
the Effective Time.
 
 
8

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties of RTC and the Minority Stockholders.
 
RTC and the Minority Stockholders hereby represent and warrant as follows:
 
(a) Organization, Standing and Authority of Purchaser.  RTC is a duly
incorporated corporation, validly existing and in good standing under the laws
of the State of Delaware with full corporate power and authority to carry on its
business as now conducted and is duly qualified to do business in any
jurisdiction where its ownership or leasing of property or the conduct of its
business requires such qualification.
 
(b) RTC owns Four Hundred and Ninety (4,90) shares of EEI common stock (the “EEI
Shares”), free and clear of all liens and Encumbrances, and the EEI Shares
constitute 49% of the fully diluted total capitalization of EEI.  All
outstanding EEI Shares are, and shall be at Closing, validly issued, fully paid
and nonassessable.  There are no existing Rights, options, convertible or
exchangeable securities, calls, claims, warrants, preemptive rights,
registration rights or commitments of any character relating to the EEI
Shares.  There are no outstanding stock appreciation, phantom stock or similar
rights with respect to the EEI Shares.  There are no outstanding obligations to
repurchase, redeem or otherwise acquire the EEI Shares.
 
(c) Authorized and Effective Agreement.
 
(1) RTC has all requisite corporate power and authority to enter into and
perform all of its obligations under this Agreement.  The execution, delivery
and performance of this Agreement and the Transaction Documents by RTC and the
consummation of the Merger and the other transactions contemplated hereby have
been duly authorized by the board of directors of RTC, which authorization
constitutes all necessary corporate action in respect thereof and which have not
been rescinded, revoked or otherwise adversely modified.
 
(2) This Agreement constitutes the legal, valid and binding obligations of RTC,
enforceable against it in accordance with its terms subject, as to
enforceability, to bankruptcy, insolvency and other Legal Requirements of
general applicability relating to or affecting creditors’ rights and to general
equity principles.
 
(3) Neither the execution and delivery of this Agreement and the Transaction
Documents, nor consummation of the Merger and the other transactions
contemplated hereby, nor compliance by RTC with any of the provisions hereof
shall (i) conflict with or result in a breach of any provision of the
certificate of incorporation or bylaws of RTC or (ii) violate any Legal
Requirements applicable to RTC.
 
(4) Other than the filing of the Articles of Merger with the Nevada Secretary of
State and consent of RTC’s Stockholders, no consent, approval or authorization
of, or declaration, notice, filing or registration with, any Governmental
Entity, or any other Person, is required to be made or obtained by RTC on or
prior to the Effective Time in connection with the execution, delivery and
performance of this Agreement and the Plan of Merger or the consummation of the
transactions contemplated hereby or thereby.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) Capital Structure of RTC.
 
(1) As of the date of this Agreement and the Effective Date, the authorized
capital stock of RTC consists of: 1000 shares of RTC Common Stock, $0.001par
value, and no shares of RTC Preferred Stock, of which 1,000 shares of Common
Stock are presently issued and outstanding, no shares of Preferred Stock are
issued or outstanding, and no shares are held in treasury.  Other than the 1,000
shares of RTC Common Stock, no additional shares of RTC Stock will be issued
between the date of this Agreement and the Effective Time.  RTC has never issued
any options, warrants or securities other than the RTC Stock.
 
(2) All outstanding shares of RTC Stock are, and shall be at Closing, validly
issued, fully paid and nonassessable, free and clean of all liens and
Encumbrances.  There are no existing Rights, options, convertible or
exchangeable securities, calls, claims, warrants, preemptive rights,
registration rights or commitments of any character relating to the issued or
unissued capital stock or other securities of RTC.  There are no outstanding
stock appreciation, phantom stock or similar rights with respect to any capital
stock of RTC.  There are no outstanding obligations of RTC to repurchase, redeem
or otherwise acquire any shares of capital stock of RTC.
 
(e) Absence of Undisclosed Liabilities.
 
(1) At the Closing, RTC has no material assets and will not have any liabilities
or Indebtedness of any kind.
 
(2) There is no basis for any assertion against RTC of any material liabilities,
Indebtedness or obligations of any nature, whether absolute, accrued, contingent
or otherwise and whether due or to become due, known or unknown, including,
without limitation, any liability for taxes (including e-commerce sales or other
taxes), interest, penalties and other charges payable with respect
thereto.  Neither the execution and delivery of this Agreement or the
Transaction Documents nor the consummation of the transactions contemplated
hereby will (a) result in any payment (whether severance pay, unemployment
compensation or otherwise) becoming due from RTC to any person or entity,
including without limitation any employee, director, officer or affiliate or
former employee, director, officer or affiliate of RTC, (b) increase any
benefits otherwise payable to any person or entity, including without limitation
any employee, director, officer or affiliate or former employee, director,
officer or affiliate of RTC, or (c) result in the acceleration of the time of
payment or vesting of any such benefits.
 
(f) Litigation.  RTC is not a party to, or the subject of, any pending
litigation, claims, or governmental investigation or proceeding, and to the
Knowledge of RTC, there are no lawsuits, claims, assessments, investigations, or
similar matters, threatened or contemplated against or affecting RTC or the
management or properties of RTC.
 
(g) Minute Books and Records.  RTC has made its corporate financial records,
minute books, and other corporate documents and records available for review to
present management of AE prior to the Closing, during reasonable business hours
and on reasonable notice.  The RTC minute books and other corporate records made
available to AE prior to the date of this Agreement, are complete and accurate
in all material respects.
 
 
10

--------------------------------------------------------------------------------

 
 
(h) (1)  RTC has not breached, nor is there any pending, existing or threatened
claim that RTC has breached, any of the material terms or conditions of any
agreements, Contracts, commitments or other documents to which it is a party or
by which it is, or its properties are bound.  The execution and performance of
this Agreement will not violate any provisions of applicable law or any
agreement to which RTC is subject.
 
(2) RTC hereby represents and warrants that it is not a party to any Contract or
commitment other than this Agreement, the RTC Technology Assignment Agreement,
and the EEI Technology Assignment Agreement.
 
(3) Other than as listed in 5(h)(2) above, RTC has no Contracts, commitments,
arrangements, or understandings relating to its business, operations, financial
condition, prospects or otherwise
 
(i) Tax Matters.  RTC has, or by the Closing will have, filed all federal Tax,
governmental or related forms and reports (or extensions thereof) due or
required to be filed in the ordinary course of business and has (or will have)
paid or made adequate provisions for all Taxes, Tax Returns or assessments which
have or shall become due as of the Closing.
 
(j) Subsidiary Entities.  RTC has no Subsidiary entities other than EEI.
 
(k) Disclosure.  All information regarding RTC which has been delivered by RTC
to AE for use in connection with the Merger is true and accurate in all material
respects.
 
(l) Governmental Authorizations:  Compliance with Laws.
 
(1) Up to the Closing, RTC is currently and has complied with, and RTC has
conducted any business previously owned or operated by it in compliance with,
all applicable laws, orders, rules and regulations of all Governmental Entities
and agencies, including applicable securities laws and regulations and
environmental laws and regulations.
 
(2) Up to the Closing, RTC has not received notice of any noncompliance with the
foregoing, nor to its Knowledge are there any claims or threatened claims in
connection therewith.  RTC has never conducted any operations or engaged in any
business transactions whatsoever other than as disclosed in Section 5(h) hereto.
 
(3) Assuming all corporate consents and approvals have been obtained and
assuming the appropriate filings and mailings are made by RTC under applicable
Securities Laws, and with the Secretaries of State of Delaware and of Nevada,
the execution and delivery by RTC of this Agreement and the closing documents
and the consummation by RTC of the transactions contemplated hereby do not and
will not (i) require the consent, approval or action of, or any filing or notice
to, any corporation, firm, person or other entity or any public, Government
Entity or judicial authority; or (ii) violate any order, writ, injunction,
decree, judgment, ruling, law, rule or regulation of any federal, state, county,
municipal, or foreign court or Governmental Entity applicable to RTC, or its
business or assets.  RTC is not subject to, or a party to, any mortgage, lien,
lease, agreement, Contract, instrument, order, Encumbrance, judgment or decree
or any other material restriction of any kind or character.
 
 
11

--------------------------------------------------------------------------------

 
 
(m) Intellectual Property.  The representations and warranties of RTC and the
Minority Shareholders set forth in the Transaction Documents are, and shall be
through the Closing, true and correct, and neither RTC nor the Minority
Shareholders have taken or will take any action or enter into any transaction or
arrangement that would (i) conflict with, or result in any violation or breach
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of, or result in, termination, cancellation or acceleration of
any such representations and warranties, or any Technology (as such term is
defined in the Transaction Documents), or to a loss of a material benefit
related thereto, or result in the creation of any lien or encumbrance in or
upon, any Intellectual Property Right related thereto (as such term is defined
in the Transaction Documents), or give rise to any increased, additional,
accelerated or guaranteed rights, entitlements, licenses, liens or encumbrances
relating to Intellectual Property Right relating to any Technology assigned
under the Transactions Documents.
 
6. Representations and Warranties of AE.
 
AE hereby represents and warrants, to its current an accurate Knowledge, as
follows:
 
(a) Organization, Standing and Authority of Purchaser.  AE is duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with the full corporate power to own, lease and operate its property and to
carry on its business.
 
(b) Capital Structure of AE.
 
(1) As of the Closing, the shares of AE Stock to be issued and delivered to the
Minority Stockholders hereunder and in connection herewith will, when so issued
and delivered, constitute duly authorized, validly and legally issued,
fully-paid, nonassessable shares of AE capital stock, will not be issued in
violation of any preemptive or similar rights and will be issued free and clear
of all liens and Encumbrances, except as described herein.
 
(c) Authorized and Effective Agreement.
 
(1) AE has the corporate power to enter into this Agreement and to perform its
obligations under this Agreement.  The execution, delivery and performance of
this Agreement and the consummation of the Merger and the other transactions
contemplated hereby (i) have been duly authorized by the Board of Directors of
AE; and (ii) as of the Closing, will have been duly authorized and approved by
the stockholders of AE.
 
(2) This Agreement has been duly executed and delivered by AE and constitutes a
legal, valid and binding obligation of AE, enforceable against AE in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency or other Legal Requirements of general applicability relating to or
affecting creditor’s rights generally and to general equity principles.
 
(3) Neither the execution nor the delivery of this Agreement will constitute a
material breach of any agreement, indenture, mortgage, license or other
instrument or document to which AE is a party or to which it is otherwise
subject and will not violate any judgment, decree, order, writ, law, rule,
statute, or regulation applicable to AE or its properties.
 
 
12

--------------------------------------------------------------------------------

 
 
(4) Neither the execution nor the delivery of this Agreement, nor consummation
of the Merger and the other transactions contemplated hereby, nor compliance by
AE with any of the provisions hereof shall conflict with or result in a breach
of the respective Articles or Certificate of Incorporation or By-laws of AE.
 
(d) Minute Books and Records.  Except as otherwise indicated in the AE
Disclosure Documents, the AE minute books and other corporate records made
available to RTC prior to the date of this Agreement, are complete and accurate
in all material respects.
 
(e) AE owns Five Hundred and Ten (510) shares of EEI common stock (the “EEI
Shares”), free and clear of all liens and Encumbrances, and the EEI Shares
constitute 51% of the fully diluted total capitalization of EEI.  All
outstanding EEI Shares are, and shall be at Closing, validly issued, fully paid
and nonassessable.  There are no existing Rights, options, convertible or
exchangeable securities, calls, claims, warrants, preemptive rights,
registration rights or commitments of any character relating to the EEI
Shares.  There are no outstanding stock appreciation, phantom stock or similar
rights with respect to the EEI Shares.  There are no outstanding obligations to
repurchase, redeem or otherwise acquire the EEI Shares.
 
7. Closing.
 
The Closing of the transactions contemplated herein shall take place at the
offices of American Ethanol, Inc., 10600 N. De Anza Blvd., Suite 250, Cupertino,
CA 95014, on such date (the "Closing") as mutually determined by the Parties
when all conditions precedent have been met and all required documents have been
delivered, which Closing shall occur on or before February 28, 2012.  In
connection with the Closing, RTC and AE shall execute a Certificate of Merger in
accordance with the NRS and DGCL, and AE shall cause it to be delivered and
filed as soon as practicable on the Closing Date with the Delaware and Nevada
Secretaries of State in accordance with the NRS and the DGCL.  The Merger shall
become effective at the time and on the date (the “Effective Time”) specified in
the Certificate of Merger.
 
8. Actions Prior to Closing.
 
(a) Prior to the Closing, RTC and AE will be entitled to make such
investigations of the assets, properties, business and operations of the other
party, and to examine the books, records, Tax Returns, financial statements and
other materials of the other party as such investigating party deems reasonably
necessary in connection with this Agreement and the transactions contemplated
hereby.  Any such investigation and examination shall be conducted at reasonable
times and under reasonable circumstances, and the Parties shall cooperate fully
therein.  Until the Closing, and if the Closing shall not occur, thereafter,
each party shall keep confidential and shall not use in any manner inconsistent
with the transactions contemplated by this Agreement, and shall not disclose,
nor use for their own benefit, any information or documents obtained from the
other party concerning the assets, properties, business and operations of such
party, unless such information (i) is readily ascertainable from public or
published information, (ii) is received from a third party not under any
obligation to keep such information confidential, or (iii) is required to be
disclosed by any law or order (in which case the disclosing party shall promptly
provide notice thereof to the other party in order to enable the other party to
seek a protective order or to otherwise prevent such disclosure).  If this
transaction is not consummated for any reason, each party shall return to the
other all such confidential information, including notes and compilations
thereof, promptly after the date of such termination.  The representations and
warranties contained in this Agreement shall not be affected or deemed waived by
reason of the fact that either Party discovered or should have discovered any
representation or warranty is or might be inaccurate in any respect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Prior to the Closing, RTC agrees not to issue any statement or
communications to the public or the press regarding the transactions
contemplated by this Agreement without the prior written consent of the other
parties.
 
(c) Immediately after the execution of this Agreement, AE shall enter into the
“Consulting Agreement,” attached hereto as Exhibit C, the “RTC Technology
Assignment Agreement,” attached hereto as Exhibit D, the “EEI Technology
Assignment Agreement,” attached hereto as Exhibit E and the “Shareholders
Agreement,” attached hereto as Exhibit F; the “Escrow Agreement,” attached
hereto as Exhibit H, collectively the Consulting Agreement, the RTC Technology
Assignment Agreement, the EEI Technology Assignment Agreement, the Shareholders
Agreement, and the Escrow Agreement shall be referred to hereinafter as the
“Transaction Documents.”
 


9. Conditions Precedent to the Obligations of RTC.
 
All obligations of RTC under this Agreement are subject to the fulfillment,
prior to or as of the Closing, of each of the following conditions:
 
(a) The representations and warranties by or on behalf of AE contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof or in connection herewith shall be true at and as of the Closing as
though such representations and warranties were made at and as of such time.
 
(b) AE shall have performed and complied with all covenants, agreements, and
conditions set forth or otherwise contemplated in, and shall have executed and
delivered all documents required by, this Agreement to be performed or complied
with or executed and delivered by them prior to or at the Closing.
 
(c) On or before the Closing, the Board of Directors of AE and the shareholders
of AE shall have approved in accordance with applicable state corporation law
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.
 
(d) The Merger shall be permitted by applicable state law and otherwise and AE
shall have sufficient shares of its capital stock authorized to complete the
Merger and the transactions contemplated hereby.
 
(e) The shares of restricted AE capital stock to be issued to RTC Stockholders
at the Closing will be validly issued, nonassessable and fully paid under Nevada
corporation law and will be issued in a nonpublic offering in compliance with
all federal, state and applicable securities laws.
 
(j)  All Transaction Documents shall have been executed by the requisite
Parties.
 
 
14

--------------------------------------------------------------------------------

 
 
10. Conditions Precedent to the Obligations of AE.
 
All obligations of AE under this Agreement are subject to the fulfillment, prior
to or at the Closing, of each of the following conditions:
 
(a) The determination by the board of directors of AE, in the exercise of their
reasonable discretion, that EEI shall have successfully achieved one of the
Merger Milestones, as described in Exhibit B attached hereto.
 
(b) The representations and warranties by RTC and the Minority Shareholders
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true at and as of the Closing as though such
representations and warranties were made at and as of such times;
 
(c) RTC shall have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing;
 
(d) On or before the Closing Date, RTC shall have delivered certified copies of
resolutions of the 100% of the RTC stockholders and the directors of RTC
approving and authorizing the execution, delivery and performance of this
Agreement and authorizing all of the necessary and proper action to enable RTC
to comply with the terms of this Agreement;
 
(e) Clifford Bradley and Bob Kearns have been and remain the sole directors,
officers and shareholders of RTC; provided however, that Clifford Bradley and
Bob Kearns may assign their respective shares of RTC to family members by gift,
will or intestate, subject to applicable Securities Laws;
 
(f) The Merger shall be permitted by applicable state law and otherwise and AE
shall have sufficient shares of its capital stock authorized to complete the
Merger and the transactions contemplated hereby.
 
(g) At the Closing, all instruments and documents delivered by RTC pursuant to
the provisions hereof, shall be reasonably satisfactory to legal counsel for
RTC.
 
(h) The shares of restricted RTC capital stock to be transferred to AE at the
Closing will be validly issued, nonassessable and fully paid under Delaware
corporation law and will be issued in compliance with all federal, state and
applicable securities laws.
 
(j)  All Transaction Documents shall have been executed by the requisite
Parties.
 
(i) At the Closing, RTC shall have delivered to AE an opinion of RTC’s legal
counsel, dated as of the Closing, and in a form reasonably acceptable to AE to
the effect that:
 
 
15

--------------------------------------------------------------------------------

 
 
(1) RTC is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation;
 
(2) This Agreement has been duly authorized, executed and delivered by RTC and
is a valid and binding obligation of RTC enforceable in accordance with its
terms;
 
(3) RTC each through its Board of Directors and stockholders have taken all
corporate action necessary for its performance under this Agreement; and
 
(4) RTC has the corporate power to execute, deliver and perform under this
Agreement.
 
11. Survival and Indemnification.
 
Notwithstanding any investigation conducted by any Party hereto or any
information any party may receive, all representations, warranties, covenants
and agreements contained in this Agreement (or in any schedule, certificate,
document or statement delivered pursuant hereto) shall survive five (5) years
after the Closing.  Further, the parties hereto agree to the Indemnification
Provisions, as provided in Exhibit G, attached hereto.
 
12. Nature of Representations.
 
All of the parties hereto are executing and carrying out the provisions of this
Agreement in reliance solely on the representations, warranties and covenants
and agreements contained in this Agreement and the other documents delivered at
the Closing and not upon any representation, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.
 
13. Documents at Closing.
 
At the Closing, the following documents shall be delivered:
 
(a) RTC will deliver, or will cause to be delivered, to AE the following:
 
(1) a certificate executed by the President of RTC to the effect that all
representations and warranties made by RTC under this Agreement are true and
correct as of the Closing, the same as though originally given to AE on said
date;
 
(2) a certificate from the state of RTC's incorporation dated within five
business days of the Closing to the effect that RTC is in good standing under
the laws of said state;
 
(3) such other instruments, documents and certificates, if any, as are required
to be delivered pursuant to the provisions of this Agreement;
 
(4) executed copy of the Articles of Merger for filing in Delaware and Nevada;
 
 
16

--------------------------------------------------------------------------------

 
 
(5) certified copies of resolutions adopted by 100% the stockholders and
directors of RTC authorizing the Merger;
 
(6) all other items, the delivery of which is a condition precedent to the
obligations of AE, as set forth herein; and
 
(b) AE will deliver, or cause to be delivered, to RTC (or the Escrow Agent, as
applicable), the following:
 
(1) stock certificates representing the AE Closing Shares as described in
Article3 hereof;
 
(2) the AE Earnout Shares to the Escrow Agent as directed in Article 3 hereof.
 
(3) a certificate of the President of AE to the effect that all representations
and warranties of AE made under this Agreement are true and correct as of the
Closing, the same as though originally given to RTC on said date;
 
(4) certified copies of resolutions adopted by AE's Board of Directors
authorizing the Merger and all related matters;
 
(5) certificates from the jurisdiction of incorporation of AE dated within five
business days of the Closing Date that said corporations is in good standing
under the laws of Delaware;
 
(6) executed copy of the Certificate of Merger for filing in Delaware and
Nevada;
 
(7) such other instruments and documents as are required to be delivered
pursuant to the provisions of this Agreement;
 
(8) all other items, the delivery of which is a condition precedent to the
obligations of RTC, as set forth in Article 9 hereof.
 
14. Finder's Fees.
 
AE represents and warrants to RTC, and RTC represents and warrants to AE that
none of them, or any party acting on their behalf, has incurred any liabilities,
either express or implied, to any "broker" or "finder" or similar person in
connection with this Agreement or any of the transactions contemplated hereby.
 
15. Confidentiality Covenants.
 
(a) Confidentiality.  RTC and the Minority Shareholders hereby agree that, after
the Closing, it shall not publicly disclose any confidential information of AE
or RTC or EEI, and that they shall not make any public statement or announcement
regarding the Merger or the business, financial condition, prospects or
operations of EEI, AE or RTC, without the prior written consent of AE.
 
 
17

--------------------------------------------------------------------------------

 
 
16. Miscellaneous.
 
(a) Further Assurances.  At any time, and from time to time, after the Effective
Time, each Party will execute such additional instruments and take such action
as may be reasonably requested by the other Party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.
 
(b) Waiver.  Any failure on the part of any Party to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party (in its sole discretion) to whom such compliance is owed.
 
(c) Termination.  This Agreement and all obligations hereunder (other than those
under Sections 8(b) 16(l) ) may be terminated: (i) after February 28, 2012 at
the discretion of either party if the Closing has not occurred by February 28,
2012 for any reason other than the default hereunder by the terminating party;
(ii) at any time by the non-breaching party if any of the representations and
warranties or other agreements made herein by the other party have been
materially breached; or (iii) by mutual written consent of AE and RTC.  Any
proper termination of this Agreement under this Section will be effective
immediately upon the delivery of written notice by the terminating party to the
other parties.
 
(d) Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.
 
(e) Notices.  All notices and other communications hereunder shall be in writing
and sufficient if delivered personally or sent and received by facsimile
transmission or overnight express or by registered or certified mail, postage
prepaid, at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this section):
 
If to AE prior to the Closing:
with a copy to:
American Ethanol, Inc.
10600 N. De Anza Blvd. Suite 250
Cupertino, CA 95014
 
Crone Rozynko, LLP
101 Montgomery Street, Suite 1950
San Francisco, CA 94104
Fax:  (415) 955-8910
Attn: Alisande M. Rozynko
     
If to RTC:
   
Renewable Technology Corporation
c/o Bob Kearns
79 East Bovine Way
Melrose, Montana, 59743
Attention: President
   

 
 
18

--------------------------------------------------------------------------------

 


(f) Headings.  The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
(g) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
(h) Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.
 
(i) Entire Agreement.  This Agreement and the attached Exhibits, including the
Certificate of Merger, which is attached hereto as Exhibit "A," and the Merger
Milestones attached as Exhibit B, and the Transaction Documents, are the entire
agreement of the parties covering everything agreed upon or understood in the
transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.
 
(j) Time.  Time is of the essence.
 
(k) Severability.  If any part of this Agreement is deemed to be unenforceable,
the balance of the Agreement shall remain in full force and effect.
 
(l) Responsibility and Costs.  Whether the Merger is consummated or not, all
Transaction Expenses incurred by the parties shall be borne solely and entirely
by the party that has incurred such costs and expenses.
 
(m) Inapplicability of Indemnification Provisions.  The provisions contained in
AE’s Articles of Incorporation and/or By-laws for indemnifying officers and
directors of that company shall not apply for the purposes of this Agreement to
the persons responsible for the representations and warranties made herein by
AE.
 
(n) Applicable Law.  This Agreement shall be construed and governed by the
internal laws of the State of California without reference to principles of
conflicts of law.
 
 
19

--------------------------------------------------------------------------------

 
 
(o) Legal Representation, Interpretation.  RTC and the Minority Stockholders
acknowledge that they have been represented by independent legal counsel in the
preparation and/or review of this Agreement, and the Steven D. Lee, Esq. has
represented only the interests of AE and not RTC and the Minority
Stockholders.  RTC and the Minority Shareholders represent that they have
consulted with their own respective independent legal counsel and/or tax,
financial and business advisors.  Each Party and its counsel cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto shall be deemed the work product of the
parties and may not be construed against any party by reason of its
preparation.  Accordingly, any rule of law, including but not limited to any
decision that would require interpretation of any ambiguities in this Agreement
against the party that drafted it, is of no application and is hereby expressly
waived.  The provisions of this Agreement shall be construed as a whole and in
accordance with its fair meaning to affect the intentions of the Parties and
this Agreement.
 
(p) Successors and Assigns. This Agreement and the Transaction Documents
contemplated hereby shall be binding upon, and shall inure to the benefit of,
and shall be enforceable by, the Parties and their respective successors and
permitted assigns.  Neither this Agreement, nor any Transaction Document
contemplated hereby, nor any right hereunder or thereunder, may be assigned by
the RTC or the Minority Stockholders, on the one hand, or the AE, on the other,
without the prior written consent of the other; provided, however, that AE may
freely assign this Agreement, and any Transaction Document contemplated hereby
and any right hereunder or thereunder to any wholly-owned subsidiary or
successor in interest of AE without RTC or the Minority Stockholders’ prior
written consent.
 
(q) Arbitration.  In the event of a dispute between the Parties related to or
arising out of this Agreement, including without limitation any claim for breach
of contract, shall be determined, settled and resolved by confidential
arbitration in San Francisco, California.  Any and all questions as to whether
or not an issue constitutes a dispute or other matter arbitrable under this
section shall themselves be settled by arbitration in accordance with this
section.  The arbitration shall be conducted pursuant to the procedures set
forth in the California Code of Civil Procedure Section 1280,
et seq.  Section 1283.05, thereof, authorizing discovery as applicable to any
such arbitration.  Any award shall be final, binding and conclusive upon the
parties, and a judgment rendered thereon may be entered in any court having
jurisdiction thereof.  By signing this Agreement, all Parties confirm that they
have read and understand this provision, and voluntarily agree to binding
arbitration.  In doing so, all Parties voluntarily give up important
constitutional rights to trial by judge or jury, as well as rights to appeal.
 
[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
AMERICAN ETHANOL, INC.
 
RENEWABLE TECHNOLGY CORPORATION
         
/s/ Eric A.McAfee
 
/s/ Bob Kearns
 
Name: Eric A. McAfee
 
Bob Kearns, President
 
Title:  Executive Chairman
 
 
             
CLIFFORD BRADLEY
              By: /s/ Clifford Bradley                      
BOB KEARNS
             
By: /s/ Bob Kearns
 

 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit A
Certificate of Merger  
Exhibit B
Merger Milestones and AE Earnout Shares  
Exhibit C
Consulting Agreement with MMP  
Exhibit D
Technology Assignment Agreement to RTC  
Exhibit E
Technology Assignment Agreement to EEI  
Exhibit F
Shareholders Agreement  
Exhibit G
Indemnification Provisions  
Exhibit H
Escrow Agreement  

 
22
 
 
 
 